Case 2:20-cr-20017-TLB Document 539           Filed 09/13/21 Page 1 of 1 PageID #: 2678




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                    PLAINTIFF

 V.                                 CASE NO. 2:20-CR-20017-016

 RICHARD JAMES VINEYARD                                                   DEFENDANT


                                           ORDER

       Currently before the Court is the Report and Recommendation (Doc. 433) filed in

this case on June 30, 2021, by the Honorable Mark E. Ford, United States Magistrate

 Judge for the Western District of Arkansas. Both parties have waived the right to object

to the Report and Recommendation for the purpose of expediting acceptance of the guilty

plea in this matter. Id. at ,I 3.

       The Court has reviewed this case and, being well and sufficiently advised, finds

that the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

agreement will be subject to final approval by the undersigned at sentencing.

       IT IS SO ORDERED on this
                                       �ay of September,         1.




                                                                         ICT JUDGE
